Title: To Thomas Jefferson from Arthur Campbell, 25 April 1781
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Washington April 25th. 1781.

I inclose for your Excellencys information a Letter just received from Colo. Martin and another from Major Lewis whom I had instructed to drive off the Indians from their haunts near Cumberland Gap. I have no hopes now that the Cherokees will sue for Peace whilst Augusta in Georgia is in the enemies hands and they can receive supplies from thence; several hundred of the Indian Women and Children being now subsisted in that State by the British. Colo. Elijah Clarke, has by meeting with Major Dunlop and his corps of partizans on this side the Savannah River, failed giving the blow that was intended. The Northward Indians has visited us three different times this Season with small parties, in all killing one person, captivating two, and wounding two or three. These different parties came up Sandy River, and the last time penetrated into the settlement on Holstein, making prisoner a son of Capt. Bledsoes.
These troubles at home, and the apparent continuance of them, induced a number of the Officers of this County to apply to me, to request that the Executive would countermand the Order of the 29th. of March last for sending Two hundred Militia out of the County to join the Southern Army; or at least, that the number might be lessened. The Men in general at present are unable to fit themselves for so distant a Trip, having received no pay for their different exertions last year. The Executive I trust will direct some  regular mode for supplying with Stores the Company that Ranges in Powells-Valley. As to Lieutenant Colo. Martins Proposition, I am satisfied of the good effects it would have, could it be put into execution; but I suppose the pressing calls from other quarters will prevent it, a force of at least two hundred Men being necessary, as a defeat in the enemies Country might be the cause of our being overwhelmed suddenly.
I am with Respect Your Excellencies most Obedient Servt,

Arthur Campbell

